      Case 1:17-cv-02459-GLR Document 317 Filed 01/25/21 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF MARYLAND


 BROCK STONE, et al.,

          Plaintiffs,

 v.                                                               Case 1:17-cv-02459-GLR

 JOSEPH R. BIDEN, JR. 1, in his official                          Hon. George L. Russell, III
 capacity as President of the United States, et
 al.,

          Defendants.



                   DEFENDANTS’ NOTICE OF EXECUTIVE ORDER

         Defendants hereby notify the Court that on January 25, 2021, the President issued the

attached Executive Order regarding military service by transgender individuals. See Exhibit 1

(Executive Order on Enabling All Qualified Americans to Serve Their Country in Uniform

(Jan. 25, 2021), available at https://www.whitehouse.gov/briefing-room/presidential-

actions/2021/01/25/executive-order-on-enabling-all-qualified-americans-to-serve-their-

country-in-uniform/).

January 25, 2021                                       Respectfully submitted,

                                                       BRIAN M. BOYNTON
                                                       Acting Assistant Attorney General
                                                       Civil Division


                                                       ALEXANDER K. HAAS
                                                       Branch Director

                                                       ANTHONY J. COPPOLINO
                                                       Deputy Director

1 Pursuant to Federal Rule of Civil Procedure 25(d), Joseph R. Biden, Jr. has been substituted for Donald J.

Trump as President of the United States. For the reasons set forth in Defendants’ Motion for Partial Judgment
on the Pleadings, ECF No. 115, Defendants maintain that the President is not a proper defendant in this matter.
Case 1:17-cv-02459-GLR Document 317 Filed 01/25/21 Page 2 of 3




                               /s/Courtney D. Enlow
                              COURTNEY D. ENLOW
                              Trial Attorney
                              ANDREW E. CARMICHAEL
                              Senior Trial Counsel
                              United States Department of Justice
                              Civil Division, Federal Programs Branch
                              Tel: (202) 616-8467
                              Email: courtney.d.enlow@usdoj.gov


                              Counsel for Defendants




                              2
     Case 1:17-cv-02459-GLR Document 317 Filed 01/25/21 Page 3 of 3



                             CERTIFICATE OF SERVICE

       I hereby certify that on January 25, 2021, I served the foregoing Notice using the

Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.



Dated: January 25, 2021                       /s/Courtney D. Enlow
                                             COURTNEY D. ENLOW
                                             Trial Attorney
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             Tel: (202) 616-8467
                                             Email: courtney.d.enlow@usdoj.gov


                                             Counsel for Defendants




                                             3
